Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 20, 2022

                                     No. 04-21-00300-CV

         IN THE MATTER OF THE ESTATE OF VAN L. CRAPPS, DECEASED

                     From the County Court at Law, Medina County, Texas
                                    Trial Court No. 9498
                          Honorable Mark Cashion, Judge Presiding


                                        ORDER
        On August 24, 2022, we ordered Appellant to show cause why this appeal should not be
dismissed for want of jurisdiction. Accordingly, we withdrew the February 2, 2022 submission
date, and we advised the parties we would reset this appeal for submission at a later date.
       Appellant timely filed a response, which we have considered.
       We set this cause for formal submission ON BRIEFS ONLY on October 12, 2022, before
a panel consisting of Justice Patricia O. Álvarez, Justice Liza A. Rodriguez, and Justice Lori I.
Valenzuela.


       It is so ORDERED September 20, 2022.

                                                                   PER CURIAM



       ATTESTED TO:__________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT